UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1797


DAVID W. KELLER, and all Persons Similarly Situated,

                Plaintiff – Appellant,

          v.

SOCIAL   SECURITY  ADMINISTRATION;   BARACK  HUSSEIN   OBAMA,
President of the United States of America; TIMOTHY GEITHNER,
Secretary of the Treasury of the United States of America,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:11-cv-00471-JRS)


Submitted:   December 1, 2011             Decided:   December 14, 2011


Before KING, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David W. Keller, Appellant Pro Se.    Helen L. Gilbert, Michael
Raab, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David    W.   Keller    appeals     the   district   court’s     order

dismissing without prejudice Keller’s civil complaint for lack

of ripeness.      Shortly after entry of the district court’s order,

Congress passed the Budget Control Act of 2011 (“the Act”), Pub.

L. No. 112-25, 125 Stat. 240 (2011), which raised the federal

debt ceiling.      Given the passage of the Act, the legal basis for

Keller’s complaint — that the failure to raise the debt ceiling

would cause the country to default on its foreign debt, which in

turn   would    necessitate       the   Government     to    withhold      Social

Security benefits payments — is no longer viable.                   Accordingly,

we dismiss the appeal as moot.              See United States v. Hardy, 545

F.3d 280, 285 (4th Cir. 2008) (explaining that this court should

dismiss an appeal “when, by virtue of an intervening event, a

court of appeals cannot grant any effectual relief whatever in

favor of the appellant” (internal quotation marks omitted)).                   We

dispense   with     oral   argument     because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                        2